Citation Nr: 0218655	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  00-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
the service connected arthritis of the left knee.

2.  Entitlement to a compensable rating for the service 
connected instability of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from May to August 1977 and 
from May 1979 to March 1985 with additional service 
thereafter in the National Guard.  

This appeal arises from a November 1998 rating decision of 
the Detroit, Michigan Regional Office (RO).  

By decision of the Board in April 2001, the issue of 
entitlement to an increased evaluation for the service 
connected hearing loss was dismissed and the issues of 
entitlement to a compensable evaluation for the service 
connected left knee instability and entitlement to a 
rating in excess of 10 percent for the service connected 
arthritis of the left knee were remanded from the Board to 
the RO for additional development of the evidence.


REMAND

Upon review of the record, the Board notes that the 
veteran requested a Travel Board hearing on his January 
2000 substantive appeal (relative to the left knee 
issues).  In February 2000, the veteran submitted a 
written withdrawal of his Travel Board hearing request.  
On February 12, 2001, the Board sent the veteran a letter 
indicating that his substantive appeal with respect to the 
issue of a higher rating for hearing loss may not have 
been filed on time.  He was further advised that he had 60 
days from the date of this letter to request a hearing 
before the Board on the timeliness question.  

On March 19, 2001, in response to the Board's February 12, 
2001 letter, the veteran submitted a request for a hearing 
before the Board.  This submission was date stamped at the 
RO on March 19, 2001 and at the Board on April 6, 2001.  
On April 26, 2001, the Board issued a decision which 
dismissed the veteran's appeal as to the issue of a higher 
rating for the service connected hearing loss and remanded 
the two issues relating to the left knee.

38 C.F.R. § 20.904 provides that an appellate decision may 
be vacated by the Board at any time upon request of the 
appellant, or on the Board's own motion, on the following 
grounds to include when there was a prejudicial failure to 
afford the appellant a personal hearing.  It is further 
provided that where there was a failure to honor a request 
for a hearing and a hearing is subsequently scheduled, but 
the appellant fails to appear, the decision will not be 
vacated.  In this case, the veteran's March 2001 request 
for a hearing before the Board was received in a timely 
fashion, but he was not afforded a hearing.

Accordingly, in light of the above, the instant case is 
REMANDED to the RO for the following:

The veteran should be scheduled for a 
Travel Board hearing at the RO before a 
member of the Board.  The veteran is 
advised, however, that in this 
situation where there was a failure to 
honor a request for a Board hearing 
before the issuance of a Board decision 
and a hearing is scheduled, but the 
appellant fails to appear, then the 
Board's decision will not be vacated 
under 38 C.F.R. § 20.904 (a) (3).  

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
outcome of the case and the appellant need take no action 
until otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




